Citation Nr: 0109842	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the claimant may be recognized by the Department of 
Veterans Affairs (VA) as the widow of the deceased veteran 
based on a common-law relationship.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1954 to March 
1957.  The veteran died in November 1998, and the appellant 
filed a claim seeking VA benefits based on her relationship 
to the veteran.

This appeal arises from a December 1999 administrative 
decision of the Montgomery, Alabama, Regional Office (RO) 
that determined that a valid marriage did not exist between 
the appellant and the deceased veteran.


REMAND

It is the opinion of the Board of Veterans' Appeals (Board) 
that additional evidentiary development is necessary prior to 
further disposition of this claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The appellant is entitled to notice of the relevant laws and 
provisions relating to common law marriages of the state of 
Alabama.  The RO's December 1999 administrative decision 
refers to requirements governing common law marriages, but 
does not specify the legal requirements for common law 
marriages in Alabama.  On remand, the RO must identify the 
applicable laws and requirements governing common law 
marriages, must provide the appellant with notice of those 
laws and requirements, and must describe what evidence would 
be required in connection with her claim.  See Creel v. 
Creel, 763 So.2d 943, 946 (Ala. 2000); Adams v. Boan, 559 
So.2d 1084, 1086 (Ala. 1990) (elements of common law marriage 
are capacity, present agreement or mutual consent to enter 
into the marriage relationship, public recognition of the 
existence of the marriage, and cohabitation or mutual 
assumption openly of marital duties and obligations).

Moreover, VA is obligated to inform the appellant of the 
applicability of 38 C.F.R. § 3.205 (2000) as well as the 
content of its provisions.  In Colon v. Brown, 9 Vet. App. 
104, 108 (1996), the United States Court of Appeals for 
Veterans Claims (previously named the United States Court of 
Veterans Appeals) (Court) remanded a case for failure to 
provide a claimant with an opportunity to submit a signed 
statement that she had no knowledge of an impediment to her 
marriage to a veteran or, assuming that such a statement had 
been submitted, for failure to provide information to the 
contrary, based on the provisions of 38 C.F.R. § 3.205(c) 
(2000).  In a November 1999 letter, the RO requested that the 
appellant provide that evidence, and to date, she has not 
done so.

The appellant also states that she has been recognized as the 
surviving spouse of the deceased veteran by the Social 
Security Administration.  While the findings of the Social 
Security Administration are not binding on VA, cf. Washington 
v. Derwinski, 1 Vet. App. 459, 465-66 (1991), the findings of 
the Social Security Administration are relevant as evidence 
to the appellant's claim.  Therefore, on remand, the RO must 
correspond with the Social Security Administration and obtain 
copies of documents at that federal agency regarding the 
appellant's relationship to the deceased veteran. 

To ensure full compliance with all obligations to assist the 
appellant and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Pursuant to the provisions of the 
Veterans Claims Assistance Act, the RO 
must provide the appellant with the 
appropriate notice of all statutory and 
regulatory provisions relating to the 
claim, including those laws and 
regulations pertaining to the newly 
enacted Veterans Claims Assistance Act 
and to her claim that she had a valid 
marriage with the veteran.  
Specifically, the RO must consider and 
provide the appellant notice of the 
requirements for common law marriages in 
the state of Alabama and all pertinent 
statutes and VA regulations relating to 
marriages, including 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.53, 3.60, and 
3.205 (2000). 

3.  The claimant should provide a 
statement as to whether she knew of any 
legal reason why she and the veteran 
were not free to marry at the time of 
their marriage.  She should also clarify 
the dates they lived continuously as 
husband and wife.  This statement should 
be signed and associated with the claims 
folder.  

4.  The RO must obtain a copy of the 
documents from the Social Security 
Administration relating to the 
recognition of the appellant as the 
common law wife of the veteran for 
purposes of Social Security 
Administration benefits.

5.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether the appellant's claim 
that she be recognized as the lawful 
widow of the deceased veteran based on a 
common-law relationship may be granted.  
If the decision remains adverse to the 
claimant, the claimant and her 
representative must be furnished with a 
supplemental statement of the case.  The 
case should thereafter be returned to 
the Board for further review, as 
appropriate.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 C.F.R. § 3.103(a) (2000); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




